PER CURIAM. Affirmed. McMillian v. State, 214 So.3d 1274, 1287 (Fla. 2017), and Crossley v. State, 596 So.2d 447, 450 (Fla. 1992) (orders regarding consolidation and severance under Florida Rules of Criminal Procedure 3.150 and 3.152 are reviewed for an abuse of discretion); Spencer v. State, 645 So.2d 377, 381-82 (Fla. 1994) (crimes separated by a substantial lapse of time can be causally related when “they all stem from the same underlying- dispute and involve the same parties”); Brunner v. State, 683 So.2d 1129, 1131 (Fla. 4th DCA 1996) (affirming denial of motion to sever count charging aggravated stalking, “which occurred on dates prior to the murder,” with count charging first degree murder).